



interimceoofferletter_image1.jpg [interimceoofferletter_image1.jpg]


July 20, 2020


Joanne Crevoiserat


Dear Joanne,


Reference is hereby made to your current employment letter dated as of June 17,
2019 (the “Employment Letter”) pursuant to which you are employed as the Chief
Financial Officer of Tapestry, Inc. (“Tapestry” or the “Company”). This letter
is being provided in connection with your appointment as Interim Chief Executive
Officer (“Interim CEO”), reporting to the Board of Directors of Tapestry (the
“Board”). By signing below where indicated, you will be accepting that
appointment effective July 21, 2020 (the “Effective Date”).


This letter details the changes to your base salary and bonus opportunity that
will apply, and a special retention award that will be made, in connection with
your appointment as Interim CEO. Except as set forth herein, the terms of your
Employment Letter continue to apply with respect to your employment as Interim
CEO, except that while you are serving as the Company’s Interim CEO (the
“Interim CEO Term”), you will not serve, and will be deemed to have relinquished
your position, as the Company’s Chief Financial Officer. You will continue to be
considered an “officer” under Section 16 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), as well as an “Executive Officer” of Tapestry
pursuant to Rule 3b-7 of the Exchange Act. Upon the termination of the Interim
CEO Term, you will no longer serve as Interim CEO, the Board intends to
reappoint you as the Company’s Chief Financial Officer and the terms of the
Employment Letter shall apply. For the avoidance of doubt, the changes to the
terms of your employment described in this letter, including the changes
occurring upon the commencement and termination of the Interim CEO Term, will
not be deemed to give rise to “good reason” under the Employment Letter, the
Company’s 2010 and 2018 Stock Incentive Plans, each as amended, or any grant
agreements for awards under either such Plan, the Tapestry, Inc. Special
Severance Plan or other agreement between you and the Company or any applicable
Company plan or policy.


Base Salary
As of the Effective Date and continuing through the last date of the fiscal
quarter in which the Interim CEO Term ends, your annual base salary rate will be
$1,300,000, which will be immediately reduced by 20% to $1,040,000 annually,
consistent with the Company-wide salary reductions that were announced on April
20, 2020, and which are expected to remain in effect no longer than the end of
the Company’s fiscal year 2021 (i.e., July 3, 2021). In the event your
employment terminates under circumstances in which you are entitled to
severance, your severance will be calculated based on your annual base salary
rate in effect on the date of your termination.






122122557

--------------------------------------------------------------------------------




Incentive Compensation
You will continue to be eligible to participate in the Company’s
Performance-Based Annual Incentive Plan (“AIP”). For the period commencing on
the Effective Date and continuing through the last date of the fiscal quarter in
which the Interim CEO Term ends, your target bonus will be 150% of your salary
actually paid during that period. Thereafter, your target bonus will revert to
100% of your salary paid for the remainder of the fiscal year, which shall
reflect the reduced salary, as in effect for any portion of the fiscal year. The
actual bonus payout may range from 0% of target for performance below
established thresholds to 200% of target for maximum performance.


Any AIP bonus is paid within three months of the end of the fiscal year and you
must be an employee in good standing with the Company on the AIP bonus payment
date in order to be eligible to receive any such AIP bonus payment. If you
resign your employment or are terminated for "cause," you are not eligible for
this bonus for the fiscal year in which you provide the required notice of your
intent to resign your employment (or resign without notice) or your employment
is terminated, as applicable.


Special Equity or Cash Award
You will receive a special retention award (the “Special Award”) with a grant
value of $1,000,000, which is expected to be granted in August 2020 as
restricted stock units (“RSUs”). However, the Board or the Human Resources
Committee of the Board (the “Committee”) may determine that the Special Award
will be a cash-based award instead of RSUs. The Special Award will cliff vest
after two years subject to your continued employment or other service with the
Company through the vesting date; provided, however that should your employment
cease involuntarily for any reason other than for “cause” (e.g. position
elimination) or if you resign for “Good Reason,” each as defined in your
Employment Letter, and subject to your compliance with the Restrictive Covenants
set forth in your Employment Letter and the grant agreement for the Special
Award, the Special Award will continue to vest according to the original vesting
schedule of such grant.


You will be subject to the terms and conditions of the grant agreement,
including, but not limited to, the provisions relating to claw back of equity
gains or other incentive compensation in certain post-employment scenarios.
Except as provided in this letter, the terms of the plan pursuant to which the
Special Award is granted and related grant agreement, as they may be changed
from time to time, will be controlling.


Your appointment as Interim CEO is contingent upon you passing a background
check.


Joanne, if the foregoing accurately reflects your understanding of the terms
that will apply in connection with your appointment as Interim CEO, kindly
acknowledge your agreement by signing below where indicated and returning a
signed copy to me.


Sincerely,
/s/ Sarah J. Dunn__________________
Sarah J. Dunn
Global Human Resources Officer
Tapestry, Inc.


Page 2 of 2
2

--------------------------------------------------------------------------------




 
Agreed and accepted by:


_/s/ Joanne Crevoiserat_____________    July 20, 2020_________________________
Name: Joanne Crevoiserat            Date


Page 3 of 3
3